﻿
Mr. President, I am very pleased to see such a distinguished son of Africa receive the honour of presiding over the forty-fourth session of the United Nations General Assembly. The bonds between our two countries, Nigeria end Barbados, are of long standing, rooted in a common past, enriched by а common drive to uplift our peoples and un weakened by the distance that separates us. We know intimately of your personal skill and flair in diplomacy. I unhesitatingly pledge the full co-operation of my delegation during your tenure.
May I also take this opportunity to thank your predecessor, Mr. Dante Caputo, for his skilful chairmanship and guidance throughout the forty-third session.
Since the birth of the Organization some 45 years ago the world has made considerable progress. The age of high technology is with us. Many countries of the industrialized world have achieved high standards of living and substantial material advancement for their people. After more than three almost-uninterrupted decades of direct and indirect confrontation, the leading nuclear Powers have begun to beat their swords into ploughshares and their spears into priming-hooks. With that development has followed an apparent weariness with conflict-by-proxy across the far readies of the globe There seems to be a genuine universal desire to participate in the search for peace.
It is, however, incumbent upon the super-Powers to ensure that this new dimension in their relations is no passing phenomenon, no short respite while arsenals are refurbished and economies restructured. It is our hope that the developments of the past two years are the basis for lasting global peace. 
Star the peoples of the non-industrialized countries these trends present a unique opportunity for us to pursue our development free from the encumbrances of ideological conflict. We must remain vigilant however, and be determined that we never again become unwitting pawns in the deadly games of the not-too-distant past should there be a retreat into the old ways of super-Power rivalry. We must be ever vigilant, because many of the major problems that confront us today have no ideological solutions in the interdependent world in which we live.
And yet, in spite of the considerable progress the world has made, there remains a stubborn residue of problems that are as intractable today as they were half a century ago. For a large number of the world's population so little has changed in past decades that their development objectives, however modified, remain basically the same  For them, their economic and social problems are still their most urgent problems, and none of us can possibly say they are within sight of solution. There is still far too much degrading poverty on the face of the Earth. There are large inequalities in wealth within nations and between rich and poor nations. There are glaring gaps and disparities in the provision of housing, health and education for a substantial part of the world's population. There is the soul-destroying sickness of apartheid in South Africa and the lingering disease of racial intolerance and prejudice in many countries of the world. There are discord and conflict in the Middle East and smouldering embers of strife in South East Asia.
There ought to be no question that the struggle for economic advancement and social development of the non-industrialised nations of the world should be one of the urgent and consuming priorities of international life today.
The current international problems of debt, protectionism, the net reverse flew of financial resources, global warming, threats to the Earth's ozone layer, creeping deserts, pollution and other forms of environmental degradation, destruction wrought by hurricanes and other natural disasters, ANDS, drug abuse and the illegal traffic in drugs - all compound the plight of the peoples of the developing world.
I take this opportunity to express Barbados' sympathy with the countries that were recently ravaged by hurricane Hugo, particularly our sister countries in the Caribbean, and to urge the international community to co-ordinate and provide material support to the countries in need as a matter of urgency. I trust that these experiences will serve as an impetus to the international community to give its full support to the proclamation of the international decade for natural disasters.
Our responses to the challenges presented by the countless problems I have mentioned will be a test of the resilience of the multilateral system. Just as national development demands nothing less than the transformation of a society and its economy, so too in an interdependent world will economic and social development necessitate the transformation of attitudes in the international community and the transformation of the international economy. It is clear that the prescription calls for joint, co-operative and consensual action and responsibility if lasting solutions are to be found, solutions that do not themselves create more critical problems.
The foremost lesson to be learned in adherence to the principle of multilateralism is the danger of believing that any single country or group of countries can alone command the way forward or has exclusive insights into the way our relations on this planet should be shaped. Our history is replete with examples that reveal that that attitude o£ mind has prevailed in the past, needless to say with disastrous consequences. In the final analysis everyone is searching for the way forward; from the smallest to the biggest, from the weakest to the strongest, everyone has a contribution to make in this process. 
For small developing countries like Barbados there is really no alternative to the multilateral process. We have no capacity to project military might beyond our shores. We command no great influence in the total scheme of international economic relations. But we have one means of making our voice heard at the global level that is through our contribution to the multilateral process and our appeal to fairness and equity in international relations.
We therefore urge the nations of the world to return to true multilateralism as the only effective way to meet the challenges of promoting and ensuring what has been described as self-sustaining, international economic growth and development t and a restructured economic system of co-operation. In relation to international debt, the record of action so far emphasizes the need for a global conference to look at the question of debt in all its dimensions. The ad hoc end piecemeal measures which have been put forward so far are clearly not addressing the problem in the timely and comprehensive manner that is necessary, failure to involve all parties, including particularly the private commercial banks, has produced obstacles to the full implementation of the various proposals, resulting in half-hearted efforts at implementation and less than full coverage of those affected.
In addition, the emergence of new centres of economic power and the prospect of new patterns of trade and investment make such a conference even more vital. Any further delay in holding the conference will only increase the already intolerable social costs being borne by indebted countries as they strive to repay their debts. It is certain that the terrible effects in terms of social upheaval and dislocation will be fait far beyond the confines of the national borders within which they occur.
In relation to the environment, it is heartening that there has been a fairly quick decision on a global approach to the problem. The General Assembly will have to work hard at this session to ensure that the preparations for the 1992 conference on environment and development are placed on a sure foundation. Even at this stage, however, some ideas can be offered about what Barbados would like to see emerge at, and from, the conference.
Barbados hopes that, as a minimum, some concrete measures will be agreed upon to enable developing countries to contribute more fully to the efforts to protect the global environment. We recognize that sacrifices will have to be made by all countries, but it is only equitable that the developed countries, which are in a better position to do so and which have contributed significantly to the present environmental problems, bear proportionately a larger portion of the burden.  Above all, arrangements to protect and preserve the environment must ensure that the legitimate aspirations of the developing countries to create a better life for their people secured.
I am happy to report that Barbados and its sister States members of the Caribbean Community have recently taken steps to create mechanisms at the regional level for ongoing consultation and co-operation on environmental matters which are of paramount interest to us all.
In relation to illegal narcotic drugs, it is clear that efforts to eliminate this menace will be doomed to failure unless they reflect the will of producer, consumer and transit States alike. So far, activity has been concentrated on efforts to stem the flow of illegal drugs to consuming countries.
Efforts, however, to reduce and eliminate the demand for illegal drugs have be   not nearly as concerted and, as a result, not as effective. It has become evident that catchy slogans, although they serve to focus attention on the issue, are not sufficient. It will be necessary to direct much more effort and resources towards education to spread the message of the dangers of narcotic drugs for it is only when the demand of consumers is reduced that the core of the problem will have been reached. Equal emphasis will need to be placed on rehabilitation programmes to reclaim those who have become the victims of drug abuse. These measures are essential if the long-term dimensions of the drug problem are to be addressed.
Barbados' concern with the dangers of illegal drugs has been all the more heightened because our principal resource is our people. Barbados lacks large deposits of minerals, vast rivers and forests. It has been through the ingenuity of our people that some measure of progress may be seen in our development efforts. Our women in particular have played a significant and leading role in these development efforts. Thus, any factor which reduces the capacity of our people to fulfil the tasks of development is an attack on the very foundations of our existence as a nation. My country is in the process of adopting comprehensive measures aimed at effectively combating and halting the illegal traffic in drugs in Barbados. However, the efforts of individual countries need to be buttressed, and we commend regional and multilateral efforts.
In this regard, I wish to pledge the support of Barbados for the courageous and resolute efforts of President Virgilio Barco and the Government and people of Colombia to free their country from the grip of narco-terror. We support, too, the initiatives presented by the Governments of Trinidad and Tobago and Jamaica aimed at excising the cancer of illicit trade in drugs and we urge the international community to join in this support.
The scourge of ANDS, like drug abuse and drug trafficking, respects no borders. It is vital that in the fight against ANDS the international community deploy all the resources at its command. Above all, it is imperative that developments in science and technology be made available to all countries if the universal battle against ANDS is to be waged successfully. The choice is clean we unite- or perish.
Developing countries like Barbados are engaged in an interminable struggle to ensure that we are not left behind in the evolution of the global economy. There is an unfortunate trend for developed countries increasingly to coordinate their policies in key economic sectors without involving a range of the developing nations which will ultimately be affected by those policies. Barbados fully supports the efforts at consultation among those with the greatest capacity to effect change in the international economy. We feel, however, that such co-ordination should more fully take into account and reflect the views and concerns of those with the greatest needs.
Certain factors should govern the transformation of the global economy. Foremost among these is the unequal capacities of developing and developed countries to make the necessary adaptations. The developed countries are better able by far to adjust to the new realities; indeed they are helping to create the momentum for change. It is vital, therefore, that the developing countries be helped to make the necessary adjustments; for it is only if the transformation of the developing countries corresponds to that of the developed world that a true balance can be attained which favours the majority over minority interests.
This year we witness the celebration of the emergence and triumph of democracy in at least three countries. The Republic of Costa Rica will shortly mark the 100th anniversary of its democracy. The Republic of Prance has celebrated the 200th anniversary of the French Revolution. We congratulate those countries. My own country, Barbados, is commemorating 350 years of Parliament. Our experience of 350 years of parliamentary government has taught us the power which resides in the hands of the people. Prom a narrowly constituted body reflecting the interests of a minority of colonists, the Barbados Parliament has been transformed into a truly representative institution in which the concerns of all Barbadians may be pursued. It is against this background that Barbadians can empathize with the aspirations of people throughout the world to become masters of their destiny, through freely and democratically elected representatives.
This aspiration has burned strong in the breasts of the oppressed people of southern Africa. Change is on the horizon for Namibia after years of domination by the apartheid regime of South Africa. Barbados's long-standing commitment to this process of change is underscored by the deployment of a contingent of 21 Barbadian police officers in Namibia within the framework of the United Nations Transition Assistance Group (UNIAG)  But the international community must remain vigilant lest  at the eleventh hour, the evil regime of apartheid conspires to snatch the prize of freedom from the grasp of the Namibian people. Certain ominous developments in Namibia only serve to warn of that possibility. It is therefore vitally important that the apartheid regime be told in no uncertain terms, especially by those to whom it must listen, that the international community will not be satisfied with anything less than freedom for the Namibian people.
He must be conscious, however, that the achievement of political freedom is only the starting-point for Namibia's membership of the community of nations. Considerable financial and technical assistance will be necessary to place the country on the path to economic development. My country has in its small way tried to further this cause through regular contributions to the various funds for Namibia and the provision of educational scholarships for Namibians in Barbados. Barbados stands ready to continue and intensify the assistance which it has been giving to Namibians and urges all members of the international community to do likewise within their respective capabilities. He will have failed in our several responsibilities if we merely assist in Namibia's emergence as an independent nation under the shadow of apartheid's economic domination.
The international community equally cannot relax until the stain of' apartheid is eradicated from South Africa and truly representative government is introduced in benighted land. He must not be fooled by the merely cosmetic changes which have been made in South Africa through the staging of totally undemocratic elections. That is merely an attempt to give apartheid a respectable face and prolong its existence as well as an attempt to lull the international community into inaction on the eradication of apartheid. But none of us, none of the nations which proclaim support for fundamental and inalienable human rights, the essential principles of justice and equality and the virtues of a democratic form of government can be satisfied until that odious system f apartheid is completely eliminated. For while the situation in South Africa lingers it remains an obstacle to world peace.
The hunger for peace is evident in the decision reached by the five Presidents of Central America at their meeting in August in Tela# Honduras. Barbados has long supported the principle of applying regional solutions to regional problems. We have on several occasions and in various forums reaffirmed out support for, and commitment to  the peace initiatives launched by the Contadora Group. We pledge our support for the peace process, which has now been given a renewed impetus, and call upon all States to do likewise.
It is unfortunate that while it may be considered that some progress towards peace has been realized in one dimension of the Central American problem, elsewhere on the isthmus tension and strife are steadily increasing. A series of unfortunate events has dealt a serious blow to the hopes of the democratic forces in Panama. Following the abrupt suspension of the democratic process in the presidential elections held in Panama in May this year, the Prime Minister of Barbados, the Bight Honourable Erskine Sandiford, issued a statement voicing Barbados concern that any deterioration of the situation in Panama could lead to an escalation of tensions in the region with the gravest consequences for the peace and security of the hemisphere. He expressed the view that the democratic nations of the hemisphere could help to resolve the crisis in Panama by insisting that any solution must be consistent with respect for human rights and authentic democracy on the basis of fair and free elections, with the sovereign right of the Panamanian people to determine their own destiny free from external intervention, with the integrity of the Panama Canal treaties, and achieved through peaceful negotiations. Once again we urge all States to work within these parameters for the rapid and. peaceful resolution of the crisis in Panama.
The international community must also renew its efforts to bring peace to that long troubled region, the Middle East. Barbados believes that  ι international conference on the Middle East offers the best hope for a comprehensive and lasting settlement of the Middle East question. Peace will continue to be an elusive objective until the desire of the Palestinian people for a homeland and the right of all States in the region to live within secure boundaries. He urge those in authority to fulfil the responsibilities which are theirs by virtue of their power and to move swiftly to the table of internationally sponsored negotiations and so end the deadly cycle of violent.
Barbados agrees with the view that the United Nations system represents man’s loftiest hopes for a better future. As a mechanism for solving problems the United Nations system is without parallel. It provides opportunities for a cross-fertilisation of ideas, and its Charter, notwithstanding the criticisms levelled against it, offers the most comprehensive guidelines for international action yet crafted by man.
For all its potential the united Nations system can do no more than the will of the Member States allows. It is therefore imperative that we fulfil our obligations to the Organisation, No longer can its operations be held to ransom through non-compliance with legal obligations regarding payment of contributions. Solemn undertakings must not be cast aside in the pursuit of national objectives. the United Nations is not to be supported when it suits narrow national interests and simply shunted aside when it does not.
It is clear, however, that the reform of the United Nations system must be carried forward speedily if its operations ace to be placed on a sound and secure footing for the future. In relation to United Nations peace-keeping activities it is clear that in the last two years demands on the Organization have increased considerably. As negotiated settlements are reached in one conflict area after the other, it is likely that the United Nations will be called upon to act as guarantor of the peace again and again. If the United Nations is to fulfil in the most efficient manner the demands being made upon it then some attention must be paid to enhancing its capacity in the area of peace supervision. Only in this way can we hope to avoid some of the difficulties which have been evident. In addition we must counter the forces which would see the United Nations as e mere shield, a cover for the pursuit of national interests as opposed to the interests of the world community as a whole.
I take this opportunity to pay tribute to all those who have given their lives in the service of the United Nations. Humankind cannot afford to ignore the possibilities which have been afforded us for a brighter tomorrow. To do so would be to condemn ourselves to repeat the mistakes of past decades with perhaps even more severe consequences for life on this planet. Barbados is convinced that if these opportunities for peace and development are to be exploited to the fullest they must be brought fully within the ambit of the United Nations system} they must not be left to the vagaries of changing personalities and alliances, or continue to exist at the level of bilateral or only partially multilateral relations. 
Our future action must also more fully reflect a commitment to certain principles and objectives. Those that come quickly to mind include: a renewed commitment to the process of consultation, the broadening of co-ordination in the economic sector, the equitable sharing of burdens and responsibilities; the search for comprehensive, as opposed to partial, ad hoc and temporary solutions to problems; the intensification of support, for the economic recovery of developing countries; greater attention to the human dimension of development; respect for basic human rights over narrow national concerns; and the fulfilment of the aspiration of all peoples to self-determination.
Those are not new ideas. I certainly claim no right of authorship over them. They have been around for a long time, unfortunately more often ignored than recognized. I believe the success of our efforts to bequeath a better world to succeeding generations will largely depend on our commitment to those principles.
As we look back on the developments that have taken place in the recent past, we have cause for hope. There is an atmosphere of optimism, albeit cautious at times, that great things are within the grasp of mankind if only we put our minds and energies to the task of achieving them. As we face the future we can draw sustenance from the belief that a new era of peace and development can be ushered in on this planet.
The peoples of the developing world aspire to far more them mere survival. They deserve a. nobler destiny, a concept justified by the high moral obligation to recognize the inherent equality of all human beings and to acknowledge that there is dignity in the human reason and that every living soul on the face of the Earth deserves an equal opportunity to strive, and to achieve, and to create a more just and humane world. 
